Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/21/2020, with respect to claim 1 and its dependent claims have been fully considered and are persuasive.  The rejection of claim 1 and its dependent claims has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Reichel on 01/13/2021.
The application has been amended as follows: 
In claim 5 replace the language “a fuel pump” in lines 1-2 and 3 with the language --the fuel pump--.
In claim 5 replace the language “a hose” in line 4 with the language –the hose--.
In claim 5 replace the language “a nozzle” in line 4 with the language – the nozzle--.
In claim 5 replace the language “a hand grip” in line 5 with the language –the hand grip--.
In claim 5 replace the language “a protective material dispenser” in line 7 with the language –the protective material dispenser--.
In claim 8 replace the language “a fuel pump” in line 1-2 with the language –the fuel pump--.
In claim 8 add the language –providing the protective material dispenser according to claim 1—after line 2.

	In claim 8 replace the language “a housing for receiving a protective material” in line 5 with the language –the housing for receiving the protective material--.
	In claim 8 replace the language “an opening within the housing” in lines 9-10 with the language –the opening within the housing--.

Allowable Subject Matter
Claims 1-8 are allowed over the present prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651